Hammer, J.
(concurring). Although constrained to agree with the other members of the court, it should be pointed out that the Statute of Limitations is being used contrary to its purpose. When on August 8, 1948, the check in suit, dated July 1, 1942, was refused “ validation ” by the department of finance, fourteen other “ stale ” checks in the amount of $5,278.17 were approved as to date. In the circumstances, the city was not put in the position where it could not determine by reason of the obscuring effects of time whether the claim was a just one. As required by law, however, although acknowledging its indebtedness to Mrs. Casey for her services as a high school teacher, the city interposed the defense of this statute which was designed to suppress fraudulent claims.
Eder, J., concurs with Pécora, J.; Hammer, J., concurs in memorandum.
Judgment and order reversed, etc.